Citation Nr: 1336442	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  09-19 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from April 1966 to February 1970, and from April 1971 to November 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The reopened issue of entitlement to service connection for bilateral hearing loss, entitlement to service connection for a low back disability and entitlement to service connection for bilateral tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT


1.  A June 1988 rating decision denied the appellant's claim for entitlement to service connection for bilateral hearing loss on the basis of no disability; no appeal was taken from that determination.  

2.  Evidence submitted subsequent to the June 1988 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1988 rating decision is final as to the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

2.  New and material evidence has been received since the June 1988 rating decision to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Notice and Assistance

In regard to the appellant's claim to reopen his claim for service connection for bilateral hearing loss, his petition has been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Action (VCAA) on that petition to reopen is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, the Board may proceed with a decision on the appellant's petition to reopen.  

II.  Bilateral Hearing Loss

Legal Criteria

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), for certain chronic disabilities, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet.App. 303 (2007).  

Certain chronic disabilities, such as hearing loss, as an organic disease of the nervous system, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Analysis

In a June 1988 rating decision, the RO denied entitlement to service connection for bilateral hearing loss because the appellant did not have a bilateral hearing loss disability.  The RO stated that service connection was denied for hearing loss of the right ear as it was not found on the last examination.  Service connection was denied for high frequency hearing loss in the left ear as it was noted that hearing within the normal speech frequencies was completely normal.  The appellant did not appeal the rating decision and consequently, it became final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the previous final denial, included the appellant's service treatment records and a March 1988 VA audiological examination report.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

At the March 1988 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
5
10
10
20
LEFT
-
0
10
30
35

The March 1998 report indicated the appellant had normal hearing sensitivity in the right ear and normal hearing sensitivity in the left ear, except for a mild sensoneural loss at 3000 and 4000 Hertz.  Speech recognition ability was 98 percent in the right ear and 96 percent in  the left ear.  The VA examination audiological examination report indicated the appellant did not have a bilateral hearing loss disability for VA purposes at the time of the last final denial in June 1988.

Since the last final denial, new evidence has been added to the claims file, including a June 2006 statement from the appellant's employer and a March 2009 VA audiological examination report.  

The June 2006 statement noted the results of hearing tests from March 2001, March 2002, and June 2006.  The hearing tests indicated the appellant had moderately severe hearing loss at mid frequencies in the right ear and moderate hearing loss at some mid and high frequencies in the left ear.  

At the March 2009 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
50
65
50
55
LEFT
10
40
55
50
55

The appellant had speech recognition of 92 percent in the right ear and 96 percent in the left ear.  The appellant thus has a current bilateral hearing loss disability, as defined by 38 C.F.R. § 3.385.

A claim for service connection requires evidence of a current disability.  The RO denied the appellant's claim for service connection for bilateral hearing loss in the June 1988 rating decision because he did not have a current diagnosis of bilateral hearing loss for VA purposes.  The June 2006 statement from the appellant's employer and March 2009 VA audiological examination reports post-date the previous examination.  Thus, the evidence is new.  As the new evidence shows that the appellant has a current bilateral hearing loss disability, it relates to an unestablished fact necessary to substantiate the claim.  Thus, the June 2006 employer statement and March 2009 VA examination report are new and material.

New and material evidence is not required as to each previously unproven element of a claim.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade, 24 Vet. App. at 120.  

As the March 2009 VA examination report indicates that the appellant has bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385, the evidence is new and material.  The new evidence goes to the basis of the prior final denial and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim for service connection for bilateral hearing loss is reopened.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for bilateral hearing loss is reopened.


REMAND

The appellant was provided with a VA examination in March 2009.  The VA examiner opined that "[n]o hearing loss is due to military noise exposure."  The VA examiner noted that the appellant did not meet the criteria for a VA disability at the March 1988 VA examination.  However, the examiner did not provide an explanation for her opinion that the appellant's hearing loss was not due to military noise exposure.  The VA examiner also failed to address the service audiological examination reports indicating the appellant had hearing loss prior to and during service.  An April 1966 examination report (converted from American Standards Association (ASA) measurements to International Standards Organization (ISO)-American National Standards Institute (ANSI) measurements) indicates the appellant had hearing in the right ear of 35 decibels at 4000 Hertz.  He thus had some degree of hearing loss in his right ear, although it did not meet the definition of a VA hearing loss disability.  See 38 C.F.R. § 3.385, Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  There is no examination report from the time of the appellant's re-enlistment in April 1971 in the claims file.  However, an August 1971 examination report indicates the appellant had hearing loss in both ears.  A November 1981 service treatment record noted that the appellant had noise induced hearing loss.  As the examiner did not address this evidence, the VA examination is inadequate.  If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim must be remanded for a new VA examination.  

In a May 2009 addendum opinion, the VA audiologist opined that it is not at least as likely as not that the appellant's tinnitus is related to military noise exposure.  The audiologist stated that "[t]here was no report, complaint, or treatment of tinnitus found in the appellant's records during his active duty military time.  It is not at least as likely as not that the Veteran's tinnitus is related to military noise exposure."  As the VA examiner did not provide a rationale for her opinion that there is no nexus or link relating tinnitus and military noise exposure, the opinion is inadequate.  Thus, a new opinion is necessary.  

In regard to the appellant's claim for entitlement to service connection for a low back disability, the appellant has not had a VA examination.  VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The appellant has reported having low back pain.  An October 2006 private X-ray report indicates the appellant had minimal osteophytosis of the mid and lower thoracic spine with congenital anterior wedging of T7.  An August 1987 service treatment record reflects that the appellant injured his back by pulling a muscle.  On examination, he had palpable pain.  As the appellant reported back pain in service, currently reports back pain, and osteophytosis and an anterior wedging of the T7 vertebrae were found in the thoracic spine, the Board finds that the evidence meets the low threshold of McLendon requiring VA to provide an examination. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to a VA clinician of appropriate expertise to review and request that the VA clinician provide opinions as to the following:

(i)  Whether it is at least as likely as not (at least a 50 percent probability) that the appellant's hearing loss was incurred in or caused by service, to include due to exposure to loud noise.

(ii)  Whether it is at least as likely as not (at least a 50 percent probability) that the appellant's tinnitus was incurred in or caused by service, to include due to exposure to loud noise.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

If the VA clinician determines that a VA examination is necessary to provide an opinion, such should be accomplished.

2.  Schedule the appellant for a VA examination to determine the following:

(i) Identify any back disabilities present.

(ii)  Provide an opinion as to whether any back disability identified is at least as likely as not (at least a 50 percent probability) incurred in or caused by service.  

(iii)  The VA examiner should review the October 2006 private X-ray report indicating the appellant had congenital anterior wedging of T7 and provide an opinion as whether it is at least as likely as not (at least as 50 percent probability) that the appellant has a congenital abnormality of his back.

If so, provide an opinion as to whether such a condition is a "defect" or a "disease."  See VAOPGCPREC 82-90 (July 18, 1990) (which stipulates that a congenital abnormality that is subject to improvement or deterioration is considered a disease.) 

If the examiner identifies a congenital "defect," then he or she should express an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that there is any superimposed disease or injury in connection with the congenital defect, and if so, the likelihood that the identified superimposed disease or injury is related to the appellant's active military service.

If the examiner finds a congenital "disease," then he/she should provide an opinion as to whether it is at least as likely as not the disease was incurred in, or aggravated by the appellant's active service.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

3.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for bilateral hearing loss, tinnitus and a back disability.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


